
	

113 HR 4723 IH: Opportunity for Military Academies and Readiness Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4723
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Castro of Texas (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize aliens who have been granted deferred action
			 and work authorization under the Deferred Action for Childhood Arrivals
			 program of the Department of Homeland Security and who otherwise satisfy
			 the requirements for admission to a military service academy to be
			 appointed to and attend a military service academy and, upon graduation,
			 to be appointed as a commissioned officer in the Armed Forces.
	
	
		1.Short titleThis Act may be cited as the Opportunity for Military Academies and Readiness Act.
		2.Authority to appoint certain aliens who are unlawfully present in the United States as cadets and
			 midshipmen at military service academies
			(a)United States Military academySection 4346 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(e)
						(1)An alien who, at the time of application for admission to the Academy, possesses an employment
			 authorization document issued by United States Citizenship and Immigration
			 Services under the requirements of the Department of Homeland Security
			 policy entitled Deferred Action for Childhood Arrivals (DACA) dated June 15, 2012, and who otherwise satisfies the requirements for admission to the
			 Academy, other than the United States citizenship requirement, may be—
							(A)appointed as a cadet and attend the Academy; and
							(B)upon graduation, be appointed as a commissioned officer in the armed forces.
							(2)Nothing in paragraph (1) shall be construed to alter the process prescribed by sections 328, 329,
			 and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440,
			 1440–1) by which a person may naturalize through service in the armed
			 forces..
			(b)Naval academySection 6958 of such title is amended by adding at the end the following new subsection:
				
					(e)
						(1)An alien who, at the time of application for admission to the Naval Academy, possesses an
			 employment authorization document issued by United States Citizenship and
			 Immigration Services under the requirements of the Department of Homeland
			 Security policy entitled Deferred Action for Childhood Arrivals (DACA) dated June 15, 2012, and who otherwise satisfies the requirements for admission to the
			 Academy, other than the United States citizenship requirement, may be—
							(A)appointed as a midshipman and attend the Academy; and
							(B)upon graduation, be appointed as a commissioned officer in the armed forces.
							(2)Nothing in paragraph (1) shall be construed to alter the process prescribed by sections 328, 329,
			 and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440,
			 1440–1) by which a person may naturalize through service in the armed
			 forces..
			(c)Air force academySection 9346 of such title is amended by adding at the end the following new subsection:
				
					(e)
						(1)An alien who, at the time of application for admission to the Academy, possesses an employment
			 authorization document issued by United States Citizenship and Immigration
			 Services under the requirements of the Department of Homeland Security
			 policy entitled Deferred Action for Childhood Arrivals (DACA) dated June 15, 2012, and who otherwise satisfies the requirements for admission to the
			 Academy, other than the United States citizenship requirement, may be—
							(A)appointed as a cadet and attend the Academy; and
							(B)upon graduation, be appointed as a commissioned officer in the armed forces.
							(2)Nothing in paragraph (1) shall be construed to alter the process prescribed by sections 328, 329,
			 and 329A of the Immigration and Nationality Act (8 U.S.C. 1439, 1440,
			 1440–1) by which a person may naturalize through service in the armed
			 forces..
			
